Appeal from an order of the Family Court, Wyoming County (Michael F. Griffith, J.), entered June 13, 2007 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent had abused and neglected his child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order adjudicating his child to be an abused and neglected child, respondent father contends that Family Court erred in relying upon the child’s unsworn out-of-court statements in granting the petitions because those statements were not corroborated. We reject that contention (see generally Family Ct Act § 1046 [a] [vi]; Matter of Nicole V., 71 NY2d 112, 117-118 [1987], rearg denied 71 NY2d 890 [1988]). Although a child’s “repetitive statements to various persons do not constitute sufficient corroboration” (Matter of Kalifa K., 37 AD3d 1180, 1181 [2007]), “[a]ny other evidence tending to support the reliability of the previous statements” may constitute sufficient corroboration (Family Ct Act § 1046 [a] [vi]). Here, the corroboration requirement was met by “the child’s age-inappropriate knowledge of sexual conduct” (Matter of Yorimar K.-M., 309 AD2d 1148, 1149 [2003]), which “demonstrated specific knowledge of sexual activity” (Nicole V., 71 NY2d at 122). Present—Centra, J.P., Lunn, Peradotto, Green and Pine, JJ.